     Case 2:16-cr-00030 Document 68 Filed 08/28/20 Page 1 of 3 PageID #: 310




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   CHARLESTON DIVISION


UNITED STATES OF AMERICA,

                               Plaintiff,

v.                                                   CRIMINAL ACTION NO. 2:16-cr-00030


JEROME ANTHONY SMITH,

                               Defendant.



                         MEMORANDUM OPINION AND ORDER


       The Court has reviewed the Letter-Form Motion for Compassionate Release (Document

67), wherein the Defendant requests release from incarceration due to his underlying health issues

which he believes put him at a high risk for mortality if he were to contract the coronavirus. For

the reasons stated herein, the Court finds that the motion should be denied.

       On February 10, 2016, the Defendant was charged with knowingly and intentionally

distributing a quantity of heroin. He pled guilty to that charge on March 10, 2016. The Defendant

had two prior felony controlled substance convictions. As a career offender, his calculated

guideline sentencing range was 151 to 188 months, and on August 21, 2017, he was sentenced

below the applicable advisory guideline range to 100 months of imprisonment, followed by three

years of supervised release.

       The Defendant brings the current motion, arguing that he is obese and has diabetes, and

that those underlying conditions increase the risk of complications or mortality if he were exposed

to the coronavirus. The Defendant also indicates that he is eligible for home detention in seven
    Case 2:16-cr-00030 Document 68 Filed 08/28/20 Page 2 of 3 PageID #: 311




months. He alleges that he exhausted his administrative remedies with the Bureau of Prisons and

that further appeals would be futile.

       Pursuant to 18 U.S.C. § 3582, a Court may modify or reduce a term of imprisonment “upon

motion of the Director of the Bureau of Prisons, or upon motion of the defendant after the

defendant has fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons

to bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a

request by the warden of the defendant’s facility . . .” 18 U.S.C. § 3582(c)(1)(A). If such

circumstances exist, the Court may modify or reduce the term of imprisonment after considering

the factors set forth in 18 U.S.C. § 3553(a), and finding that “extraordinary and compelling reasons

warrant such a reduction” and “that such a reduction is consistent with applicable policy statements

issued by the Sentencing Commission.” Id. at § 3582(c)(1)(A)(i).

       The applicable § 3553(a) factors do not warrant relief in this case. The Defendant was

sentenced to 100 months of incarceration on August 21, 2017. He was initially incarcerated for

the offense at the end of 2015. Therefore, the Defendant has served approximately four and a half

years of the imposed sentence of almost eight years of incarceration. To relieve the Defendant of

almost half of his imposed sentence based on these facts would constitute an unwarranted

sentencing disparity among similarly situated defendants facing similar conditions of confinement.

Moreover, there is no current outbreak of the coronavirus at the facility where the Defendant is

incarcerated. The Court has also given consideration to the nature and circumstances of the

offense, the history and characteristics of the Defendant, the need for the sentence imposed to

promote respect for the law, as well as the applicable sentencing range, and finds that the § 3553(a)

factors do not weigh in favor of the Defendant’s release in this case. Specifically, given the facts


                                                 2
    Case 2:16-cr-00030 Document 68 Filed 08/28/20 Page 3 of 3 PageID #: 312




presented, and upon review of the § 3553(a) factors, there are no extraordinary or compelling

reasons to grant the requested relief.

       Wherefore, after careful consideration, the Court ORDERS that the Letter-Form Motion

for Compassionate Release (Document 67) be DENIED.

       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and to

any unrepresented party.

                                          ENTER:      August 28, 2020




                                             3
